Citation Nr: 1824058	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-30 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to November 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2016, the Board denied entitlement to a temporary total disability rating following a May 2013 right shoulder surgery. The Veteran filed a motion for reconsideration, which was denied in April 2017.

In September 2016 the Board also remanded the issue of entitlement to service connection for a dental condition caused by trauma to the front teeth other than teeth numbered 8 and 9 in light of the decision in Manlincon v. West, 12 Vet.App. 238 (1990), as well as the issue of entitlement to a total disability rating based on individual unemployability.

Pursuant to the September 2016 remand, the RO issued a statement of the case regarding the issue of entitlement to service connection for front teeth disabilities in June 2017.  As the Veteran did not perfect a timely appeal this issue is not for consideration. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The September 2016 remand directed the RO to adjudicate the issues of entitlement to service connection for a calcium pyrophosphate deposition disease, bilateral recess stenosis, and peripheral neuropathy. Thereafter, the RO was to readjudicate the issue of entitlement to a total disability rating based on individual unemployability. 

The claims folder contains a deferred rating dated in February 2018 which requests that the additional service connection issues be processed. That same day, a supplemental statement of the case was furnished which continued the denial of entitlement to individual unemployability and the case was subsequently returned to the Board. 

On review, there is no indication the RO adjudicated the additional issues as directed in the September 2016 remand. As those issues remain inextricably intertwined with the appeal issue and another remand is required. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Adjudicate the issues of entitlement to service connection for calcium pyrophosphate deposition disease, bilateral recess stenosis, and peripheral neuropathy. As to these issues the Veteran is advised that the Board will not exercise appellate jurisdiction in the absence of a timely perfected appeal. 

2. Thereafter, readjudicate the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




